DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated July 29, 2022.  Claims 1, 4, and 8-11 are currently amended and claims 1, 4, and 7-13 are pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10 and 11 are rejected under 35 U.S.C. 103as being unpatentable over Matsudaira 20190147145 (hereinafter Matsudaira) in view of Biswas et al. 20170337355 (hereinafter Biswas).

	With respect to claim 1, Matsudaira discloses A license management system comprising: 
	generate first information that includes a first token to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number [first token to identify a version of an application program in use] and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).); and 
	transmit the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.); and
	associate second information with the version identified using the first information, the second information indicating a license and being in accordance with a result of verification that the version of the application program in use is in a recommended state (e.g., figs. 1-2 and associated text, e.g., [0051], the license authentication processing unit 51 stores information indicating that the status of the software is a license authenticated state (step S9).), 
	[wherein the second information includes a second token that only permits access to the application program with a time limit].
	Matsudaira does not appear to discloses wherein the second information includes a second token that only permits access to the application program with a time limit. However, this is taught in analogous art, Biswas (e.g., Figs. 1-4 and associated text, e.g., [0024], To help ensure security of the access token, the digital feature activation system optionally embeds an expiration time into the access token; [0079] In generating the access token, the IMS 210 can also indicate an expiration time. For example, in one or more embodiments, the IMS 210 sets an expiration time of 24 hours for generated access tokens. Accordingly, the client device 102 can utilize the access token and corresponding information for a period of 24 hours. After that time, the access token expires, and the user and/or the client device 102 must obtain a new access token.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Matsudaira with the invention of Biswas because it “significantly limits digital piracy,” as suggested by as suggested by Biswas (see [0024]).  

	With respect to claim 4, Matsudaira also discloses wherein the second information is managed in association with a user associated with the version (e.g., Figs. 1-2 and associated text, e.g., [0051] the license authentication processing unit 51 registers the product serial number of the upgrade version software and the account of the device user in association with each other in the license information storage unit 56.).

	With respect to claim 7, Matsudaira also discloses wherein the first information is generated when a license of an application program is contracted (e.g., Figs. 1-2 and associated text, e.g., [0049], on the entry screen for an activation, in addition to the machine code, the device user enters information such as the product serial number and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).).

	With respect to claim 10, Matsudaira discloses [A non-transitory computer readable medium storing a program causing a computer to execute a process for managing information], the process comprising: 
	generating first information that includes a first token to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number [first token to identify a version of an application program in use] and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).);	
	transmitting the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.); and 
	associating second information with the version identified using the first information, the second information indicating a license and being in accordance with a result of verification that the version of the application program in use is in a recommended state (e.g., figs. 1-2 and associated text, e.g., [0051], the license authentication processing unit 51 stores information indicating that the status of the software is a license authenticated state (step S9).), 
	[wherein the second information includes a second token that only permits access to the application program with a time limit]. 
	Matsudaira does not appear to discloses wherein the second information includes a second token that only permits access to the application program with a time limit. However, this is taught in analogous art, Biswas (e.g., Figs. 1-4 and associated text, e.g., [0024], To help ensure security of the access token, the digital feature activation system optionally embeds an expiration time into the access token; [0079] In generating the access token, the IMS 210 can also indicate an expiration time. For example, in one or more embodiments, the IMS 210 sets an expiration time of 24 hours for generated access tokens. Accordingly, the client device 102 can utilize the access token and corresponding information for a period of 24 hours. After that time, the access token expires, and the user and/or the client device 102 must obtain a new access token.).
	To the extent that Matsudaira does not appear to explicitly disclose non-transitory computer readable medium storing a program causing a computer to execute a process for managing information, this is further taught in Biswas (e.g., [0180], one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Matsudaira with the invention of Biswas because it “significantly limits digital piracy,” as suggested by as suggested by Biswas (see [0024]).

	With respect to claim 11, Matsudaira discloses A license management system comprising: 
	generating means for generating first information that includes a first token to identify a version of an application program in use (e.g., Figs. 1-2 and associated text, e.g., [0049], the device user enters information [first information] such as the product serial number [first token to identify a version of an application program in use] and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7).); 
	transmitting means for transmitting the first information to a manager (e.g., Figs. 1-2 and associated text, e.g., [0050], the upgrade verification unit 53 receives this entry information.); and 
	associating means for associating second information with the version identified using the first information, the second information indicating a license and being in accordance with a result of verification that the version of the application program in use is in a recommended state (e.g., figs. 1-2 and associated text, e.g., [0051], the license authentication processing unit 51 stores information indicating that the status of the software is a license authenticated state (step S9).),  
	[wherein the second information includes a second token that only permits access to the application program with a time limit.]
	Matsudaira does not appear to discloses wherein the second information includes a second token that only permits access to the application program with a time limit. However, this is taught in analogous art, Biswas (e.g., Figs. 1-4 and associated text, e.g., [0024], To help ensure security of the access token, the digital feature activation system optionally embeds an expiration time into the access token; [0079] In generating the access token, the IMS 210 can also indicate an expiration time. For example, in one or more embodiments, the IMS 210 sets an expiration time of 24 hours for generated access tokens. Accordingly, the client device 102 can utilize the access token and corresponding information for a period of 24 hours. After that time, the access token expires, and the user and/or the client device 102 must obtain a new access token.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Matsudaira with the invention of Biswas because it “significantly limits digital piracy,” as suggested by as suggested by Biswas (see [0024]).

Claims 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudaira in view of Biswas as applied to claim 1 above, and further in view of Fuse 20170220778 (hereinafter Fuse).

	With respect to claim 8, Matsudaira also discloses a display, wherein the server is configured to cause the display to display, on a screen to manage a license of the application program, a [version] of the application program  (e.g., Figs. 1-2 and associated text, e.g., [0050] In the license management server 5, the upgrade verification unit 53 receives this entry information [responsive to a request from the terminal that includes the first token], and with reference to information stored in the license information storage unit 56, the upgrade verification unit 53 confirms that the device user who has logged in has been an owner of the previous version software before the upgrade version, that authentication of the software has been canceled, and that the machine code and the software correspond to each other. Then, when the confirmation is made, the activation key issue unit 54 issues an activation code for the upgrade license (license authentication key), and notifies the device user by displaying the activation code on the screen of the display unit of the user terminal 2 (step S8) [display on a screen to manage a license of the application program, a ... of the application program].).
	Although Matsudaira discloses displaying an activation code for a version of an application in response to request that includes the first token, it does not appear to explicitly disclose displaying a version of the application program.  However, this is taught in analogous art, Fuse (e.g., Figs. 3-4 and 7-8 along with associated text, e.g., [0033], The license operation software 311 is, for example, a program for displaying a list of purchased license information held by the license operation server 120, and displaying a license operation screen.... The license operation software 311 corresponds to the version of the purchased software 300, and is considered to hold information about the version of the purchased software within the license operation software 311; see also [0041-42].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fuse because companies often have to manage many software licenses and the graphical user interface of Fuse provides a user-friendly means for a administrator to manage their company’s software licenses.

With respect to claim 9, Matsudaira also discloses wherein the server is configured to cause information relating to a result of verification of the version to be displayed, in a manner associated with the version (e.g., Figs. 1-2 and associated text, e.g., [0050], In the license management server 5, the upgrade verification unit 53 receives this entry information, and with reference to information stored in the license information storage unit 56, the upgrade verification unit 53 confirms that the device user who has logged in has been an owner of the previous version software before the upgrade version, that authentication of the software has been canceled, and that the machine code and the software correspond to each other. Then, when the confirmation is made, the activation key issue unit 54 issues an activation code for the upgrade license (license authentication key), and notifies the device user by displaying the activation code on the screen of the display unit of the user terminal 2 (step S8).).

	With respect to claim 12, Matsudaira also discloses a terminal with a display, wherein the server is configured to cause the display to display, on a screen to manage a license of the application program, a [version] of the application program responsive to a request from the terminal that includes the first token (e.g., Figs. 1-2 and associated text, e.g., [0050] In the license management server 5, the upgrade verification unit 53 receives this entry information [responsive to a request from the terminal that includes the first token], and with reference to information stored in the license information storage unit 56, the upgrade verification unit 53 confirms that the device user who has logged in has been an owner of the previous version software before the upgrade version, that authentication of the software has been canceled, and that the machine code and the software correspond to each other. Then, when the confirmation is made, the activation key issue unit 54 issues an activation code for the upgrade license (license authentication key), and notifies the device user by displaying the activation code on the screen of the display unit of the user terminal 2 (step S8) [on a screen to manage a license of the application program, a ... of the application program].).
	Although Matsudaira discloses displaying an activation code for a version of an application in response to request that includes the first token, it does not appear to explicitly disclose displaying a version of the application.  However, this is taught in analogous art, Fuse (e.g., Figs. 3-4 and 7-8 along with associated text, e.g., [0033], The license operation software 311 is, for example, a program for displaying a list of purchased license information held by the license operation server 120, and displaying a license operation screen.... The license operation software 311 corresponds to the version of the purchased software 300, and is considered to hold information about the version of the purchased software within the license operation software 311; see also [0041-42].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fuse because companies often have to manage many software licenses and the graphical user interface of Fuse provides a user-friendly means for a administrator to manage their company’s software licenses.

	With respect to claim 13, Matsudaira also discloses a terminal with a display, wherein the terminal is configured to transmit a request to the server for license-related information, the request including the first token, and the server is configured to cause the display to display, on a screen to manage a license of the application program, a [version] of the application program responsive to a request after verification of the first token (e.g., Figs. 1-2 and associated text, e.g., [0049], on the entry screen for an activation, in addition to the machine code, the device user enters information such as the product serial number [first token] and a security code described in a license certificate enclosed in the upgrade version software 3 (step S7); [0050] In the license management server 5, the upgrade verification unit 53 receives this entry information [transmit a request to the server for license-related information, the request including the first token], and with reference to information stored in the license information storage unit 56, the upgrade verification unit 53 confirms that the device user who has logged in has been an owner of the previous version software before the upgrade version, that authentication of the software has been canceled, and that the machine code and the software correspond to each other. Then, when the confirmation [verification of the first token] is made, the activation key issue unit 54 issues an activation code for the upgrade license (license authentication key), and notifies the device user by displaying the activation code on the screen of the display unit of the user terminal 2 (step S8) [display, on a screen to manage a license of the application program, a ... of the application program].).
	Although Matsudaira discloses displaying an activation code for a version of an application in response to request that includes the first token, it does not appear to explicitly disclose displaying a version of the application program.  However, this is taught in analogous art, Fuse (e.g., Figs. 3-4 and 7-8 along with associated text, e.g., [0033], The license operation software 311 is, for example, a program for displaying a list of purchased license information held by the license operation server 120, and displaying a license operation screen.... The license operation software 311 corresponds to the version of the purchased software 300, and is considered to hold information about the version of the purchased software within the license operation software 311; see also [0041-42].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fuse because companies often have to manage many software licenses and the graphical user interface of Fuse provides a user-friendly means for an administrator to manage their company’s software licenses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Kaladgi et al. 20180375791 discloses provisioning a plurality of access tokens.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/SPE, AU 2192/2194